Case 1:19-cv-09284-PKC Document12 Filed 12/19/19 Page 1 of 2

~ PG PERRY GUHA ue SAMIDH GUHA

PHONE 212.399.8350
EMAIL squho@perryguha.com

 

December 19, 2019
Applicati
Via ECF ppheation Granted,
The Honorable P. Kevin Castel So Ordered: fq
District Judge 4~ Hon. P. Kevin Castel, US. DJ.

United States District Court

Southern District of New York / —20-/9 |

Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.

New York, NY 10007-1312

mo Re: Gupta v. New Silk Route Advisors, L.P., et al.,
| 19-cv-09284-PKC

Dear Judge Castel:

In accordance with Your Honor’s Individual Practices, the Defendants in the above-
captioned matter respectfully request with the consent of Plaintiff an extension of time until
January 3, 2020 to answer Plaintiff's complaint (ECF No. 1)./ Defendants’ answer is currently
due on December 20, 2019, and Defendants have not previously requested an extension of time
to answer the Complaint. The Plaintiff consents to this request. Defendants require the
additional time te continue to consult with counsel regarding the Plaintiff's allegations, some of
which concern matters dating back more than a decade. These consultations have been delayed
due to holiday travel and business obligations of counsel and the personnel who possess the
required information.

The parties previously requested an adjournment of the Initial Pretrial Conference until
January 7, 2020 (ECF No. 8), which was granted by the Court (ECF No. 9). This adjournment
was necessary because the conference was originally scheduled to have taken place prior to the
original due date for the answer of December 20, 2019. We understand that Your Honor’s
Individual Practices require that the Defendants also request an adjournment of the Initial Pretrial
Conference to “a date at least 14 days after the answer would be due.” Accordingly, Defendants
respectfully request an adjournment of the Initial Pretrial Conference to a date on or after
January 17, 2020 that is convenient for the Court. Plaintiff consents to this request but has
informed us that they are not available on January 23" and 24". No other scheduled dates will
be affected by the proposed extension.

For the reasons explained above, Defendants respectfully request that the Court extend
the date for Defendants to answer the complaint from December 20, 2019 until January 3, 2020

35 East 62nd Street, New York, N'Y [0065

FAX 212.399.8331 | WEBSITE www.perryguha.com

 
wots Case 1:19-cv-09284-PKC Document 12 Filed 12/19/19 Page 2 of 2

PG PERRY GUHA OB __ SAMIDH GUHA

EMAIL sguho@perryguha.com

and adjourn the Initial Pretrial Conference from January 7, 2020 until a date on or after January
17, 2020.

Thank you for Your Honor’s consideration of this request.

Respectfully submitted,

PERRY GUHA LLP

bec me eee eee ee ee = Samidh Guha ~~ ----.--- :
_ E. Danya Perry
35 East 62nd Street
New York, New York 10065
sguha@perryguha.com
dpett ermyeuha.com
(212) 399-8350

PROSKAUER ROSE LLP

/s/ Harris M. Mufson

Bettina B. Plevan

Harris M. Mufson

11 Times Square

New York, New York 10036
bplevan@proskauer,com

hmufson@)proskauer.com
(212) 969-3000

Attorneys for Defendants

35 East 62nd Street, New York, NY JO065
FAX 212.399.8331 | WEaSITE www.perryguha.com

\.. PHONE 292.399.8350 _ |.

 
